PER CURIAM.
Benny Mooney petitions for certiorari review of an order of the circuit court which denied his petition for writ of habeas corpus. We grant the writ.
The circuit court departed from the essential requirements of law when it denied Mooney’s petition without affording him the opportunity to reply to the Florida Parole Commission’s response, which sought to dismiss the petition on the basis of res judicata. See Bard v. Wolson, 687 So.2d 254 (Fla. 1st DCA 1996). Accordingly, the petition for writ of certiorari is GRANTED, the order denying Mooney’s petition is QUASHED, and this matter is REMANDED to the lower tribunal to afford Mooney the opportunity to reply to the response, and for reconsideration of this petition on the basis of the reply.
BENTON, C.J., LEWIS and ROWE, JJ., concur.